DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-11, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yugami et al. (US 10,358,024 B2).
With respect to claim 2, Yugami et al. discloses a vehicle accessory component system including a frame assembly unit 8a and frame assembly mounts 21, 22, 10, an inverter 30, a vehicle accessory or charger 50, a second vehicle accessory or electrical component or battery 11, wherein said frame assembly is secured to the vehicle chassis and prevented from rotation relative to said chassis, as shown in figures as shown in figure 1-3.
With respect to claims 3 and 4, Yugami discloses a power distribution unit or junction 40 connected to said electrical components, including inverter, battery, etc, as shown in figure 1,
With respect to claims 5 and 6, said pdu or junction and said inverter are at different heights, with the inverter below said pdu, as shown in figure 1.
With respect to claim 7, said pdu/inverter areas are defined by trays 21 and 43, as shown in figure 1.
With respect to claim 8, converter 60 is shown in figure 1.
With respect to claims 9 and 10, said converter is located above said inverter, as shown in figure 1.
With respect to claim11, said inverter/converter areas are defined by trays 21 and 53, as shown in figure 1.
With respect to claims 18 and 20, motor 15 is located below inverter, as shown in figure 1.

    PNG
    media_image1.png
    505
    744
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 12-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618